SENTENCIA
El 23 de abril de 1986, el peticionario, Antonio Ramos González, presentó demanda en la que solicitó reconoci-miento de su crédito hipotecario sobre una porción segre-*686gada propiedad de los recurridos, Ramiro Moure y la suce-sión de Regalada Torres.
Luego de los trámites de rigor, el foro de instancia de-terminó, basándose en el informe que le rindiera el Comi-sionado Especial, que el pagaré garantizado por hipoteca se convirtió en pagaré personal.
El peticionario acudió ante nos en revisión para que se revoque la sentencia de instancia dictada el 22 de mayo de 1992.
Luego de haber analizado y estudiado el recurso, el Juez Presidente Señor Andréu García y la Juez Asociada Señora Naveira de Rodón confirmarían la sentencia del foro de instancia por los fundamentos expresados en la opinión de conformidad y concurrencia suscrita por la Juez Asociada Señora Naveira de Rodón, el Juez Asociado Señor Corrada Del Río también confirmaría pero por distintos fundamentos. El Juez Asociado Señor Negrón García y el Juez Asociado Señor Fuster Berlingeri revocarían la sen-tencia dictada por el foro de instancia. Los Jueces Asocia-dos Señores Rebollo López y Hernández Denton no intervinieron.
Por no haber expresión mayoritaria del Tribunal que recoja los mismos fundamentos, se confirma mediante esta sentencia el dictamen del entonces Tribunal Superior, Sala de Arecibo.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Presidente Señor An-dréu García, la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Corrada Del Río están conformes con esta sentencia. Sin embargo, la Juez Asociada Señora Naveira de Rodón emitió una opinión de conformidad y concurrencia, a la cual se unió el Juez Presidente Señor Andréu García, recogiendo los fundamentos por los cuales confirmarían al foro de instancia. El Juez Asociado Señor Negrón García disintió del resultado por entender, que ante el trasfondo fáctico procesal y registral expuesto, la *687naturaleza real del crédito hipotecario del peticionario Antonio Ramos González, no quedó desvirtuada por una ac-ción judicial resolutoria apoyada en el precio aplazado, que si bien surgía del Registro de la Propiedad, no cumplió con el requisito de condición resolutoria expresa, según la doc-trina expuesta desde Bas v. Ferrán, 14 D.P.R. 190 (1908). El Juez Asociado Señor Fuster Berlingeri disintió sin expresión. Los Jueces Asociados Señores Rebollo López y Hernández Denton no intervinieron.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo
— O —